In re: Security Insurance Company of Hartford applying for writs of certiorari, prohibition and mandamus.
Writ granted. The judgment of the trial court denying the petition of Security Insurance Company of Hartford for a medical examination of Mr. and Mrs. Charles Scramuzza is reversed and an examination is ordered on a date to be hereafter fixed by the trial judge.
Articles 1434 and 1493 of the Louisiana Code of Civil Procedure authorize the Court when good cause is shown to order a claimant to submit to a medical examination as part of the procedure for the perpetuation of testimony. The ruling of the trial judge that the court is without authority to issue such an order until the claimant files suit is in error.